Name of Fund: COUNTRY/VPGROWTH Period: July 1, 2008 - June 30, 2009 Company Name Meeting Date CUSIP Ticker ACELIMITED 7/14/2008 G0070K103 ACE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: MICHAEL G. ATIEH TO TERM EXPIRING IN 2009. Issuer For For 1B.ELECTION OF DIRECTOR: MARY A. CIRILLO TO TERM EXPIRING IN 2009. Issuer For For 1C. ELECTION OF DIRECTOR: BRUCE L. CROCKETT TO TERM EXPIRING IN 2009. Issuer For For 1D.ELECTION OF DIRECTOR: THOMAS J. NEFF TO TERM EXPIRING IN 2009. Issuer For For 1E. ELECTION OF DIRECTOR: GARY M. STUART TO TERM EXPIRING IN 2009. Issuer For For 1F. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ TO TERM EXPIRING IN 2010. Issuer For For 1G. ELECTION OF DIRECTOR: PETER MENIKOFF TO TERM EXPIRING IN 2010. Issuer For For 1H. ELECTION OF DIRECTOR: ROBERT RIPP TO TERM EXPIRING IN Issuer For For 1I.ELECTION OF DIRECTOR: DERMOT F. SMURFIT TO TERM EXPIRING IN 2010. Issuer For For 1J. ELECTION OF DIRECTOR: EVAN G. GREENBERG TO TERM EXPIRING IN Issuer For For 1K. ELECTION OF DIRECTOR: JOHN A. KROL TO TERM EXPIRING IN 2011. Issuer For For 1L.ELECTION OF DIRECTOR: LEO F. MULLIN TO TERM EXPIRING IN 2011. Issuer For For 1M. ELECTION OF DIRECTOR: OLIVIER STEIMER TO TERM EXPIRING IN 2011. Issuer For For 2. APPROVAL OF THE AMENDMENT (THE "DE-REGISTRATION AMENDMENT") TO THE COMPANY'S MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION TO PERMIT THE DEREGISTRATION OF THE COMPANY FROM THE CAYMAN ISLANDS Issuer For For 3. APPROVAL OF THE AMENDMENT (THE "FINANCIAL STATEMENT AMENDMENT") TO THE COMPANY'S ARTICLES OF ASSOCIATION TO REQUIRE THE COMPANY TO PREPARE AND PROVIDE TO SHAREHOLDERS NOT LESS THAN ANNUALLY AN UNCONSOLIDATED BALANCE SHEET OF THE COMPANY VALUING THE COMPANY'S INVESTMENT IN ITS SUBSIDIARIES ON A "MARK-TO-MARKET" BASIS Issuer For For 4. APPROVAL OF AMENDMENTS TO THE ARTICLES OFASSOCIATION WHICH WILL HAVE THE EFFECT OF INCREASING THE PAR VALUE OF THE ORDINARY SHARES FROM $0.041666 SWISS FRANCS EQUAL TO $11,000,000, ORDINARY SHARES OUTSTANDING AS OF THE CLOSE OF BUSINESS ON JULY 10, 2008 AND CONVERTED INTO SWISS FRANCS USING THE THEN MOST RECENTLY AVAILABLE NOON BUYING RATE IN NEW YORK CERTIFIED BY THE FEDERAL RESERVE BANK OF NEW YORK FOR CUSTOMS PURPOSES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Issuer For For 5. APPROVAL OF THE COMPANY'S DE-REGISTRATION FROM THE CAYMAN ISLANDS AND CONTINUATION IN SWITZERLAND (THE "CONTINUATION") Issuer For For 6. APPROVAL OF THE NAME OF THE COMPANY Issuer For For 7. APPROVAL OF THE CHANGE OF THE PURPOSE OF THE COMPANY Issuer For For 8. APPROVAL OF THE REARRANGEMENT OF THE COMPANY'S EXISTING SHARE CAPITAL Issuer For For 9. APPROVAL OF THE COMPANY'S ARTICLES OF ASSOCIATION Issuer For For 10. CONFIRMATION OF SWISS LAW AS THE AUTHORITATIVE LEGISLATION GOVERNING THE COMPANY Issuer For For 11. CONFIRMATION OF THE PRINCIPAL PLACE OF BUSINESS OF THE COMPANY AS ZURICH, SWITZERLAND Issuer For For 12.APPOINTMENT OF BDO VISURA AS SPECIAL AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Issuer For For 13. APPROVAL OF THE COMPANY'S 2004 LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FOURTH AMENDMENT Issuer For For 14. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND, IF THE CONTINUATION IS APPROVED AND AS REQUIRED BY SWISS LAW, TO ELECT PRICEWATERHOUSECOOPERS AG AS OUR STATUTORY AUDITOR FOR A ONE YEAR TERM UNTIL OUR NEXT ANNUAL GENERAL MEETING Issuer For For 15. APPROVAL OF PAYMENT OF A DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF OUR SHARES IN AN AMOUNT EQUAL TO THE SWISS FRANC EQUIVALENT OF $0.87, CONVERTED INTO SWISS FRANCS USING THE MOST RECENTLY AVAILABLE NOON BUYING RATE IN NEW YORK CERTIFIED BY THE FEDERAL RESERVE BANK OF NEW YORK FOR CUSTOMS PURPOSES AS OF THE CLOSE OF BUSINESS ON JULY 9, 2008, AND PAYMENT OF SUCH AMOUNT IN THREE EQUAL INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS DETERMINED BY THE BOARD OF DIRECTORS Issuer Company Name Meeting Date CUSIP Ticker FOREST LABORATORIES, INC. 8/11/2008 345838106 FRX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For HOWARD SOLOMON For For L.S. OLANOFF, MD, PHD. For For NESLI BASGOZ, M.D. For For WILLIAM J. CANDEE, III For For GEORGE S. COHAN For For DAN L. GOLDWASSER For For KENNETH E. GOODMAN For For LESTER B. SALANS, M.D. For For 2. ADOPTION OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Issuer For For 3. RATIFICATION OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC. 8/21/2008 585055106 MDT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For VICTOR J. DZAU, M.D. For For WILLIAM A. HAWKINS For For SHIRLEY A. JACKSON, PHD For For DENISE M. O'LEARY For For JEAN-PIERRE ROSSO For For JACK W. SCHULER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3. TO APPROVE THE MEDTRONIC, INC. 2 PLAN. Issuer Company Name Meeting Date CUSIP Ticker H&R BLOCK, INC 9/4/2008 093671105 HRB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: ALAN M. BENNETT Issuer For For 1B. ELECTION OF DIRECTOR: THOMAS M. BLOCH Issuer For For 1C. ELECTION OF DIRECTOR: RICHARD C. BREEDEN Issuer For For 1D. ELECTION OF DIRECTOR: ROBERT A. GERARD Issuer For For 1E. ELECTION OF DIRECTOR: LEN J. LAUER Issuer For For 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS Issuer For For 1G. ELECTION OF DIRECTOR: TOM D. SEIP Issuer For For 1H. ELECTION OF DIRECTOR: L. EDWARD SHAW, JR. Issuer For For 1I. ELECTION OF DIRECTOR: RUSSELL P. SMYTH Issuer For For 1J.ELECTION OF DIRECTOR: CHRISTIANNA WOOD Issuer For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO REQUIRE AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Issuer For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO DECREASE THE PERMISSIBLE NUMBER OF DIRECTORS. Issuer For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO IMPOSE DIRECTOR TERM LIMITS. Issuer For For 5. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO LIMIT VOTING RIGHTS OF PREFERRED STOCK. Issuer For For 6. APPROVAL OF AN ADVISORY PROPOSAL ON THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES. Issuer For For 7. APPROVAL OF THE 2, TO REPLACE THE 1 Issuer For For 8. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, 2009. Issuer Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 9/29/2008 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Issuer For For 1B. ELECTION OF DIRECTOR: AUGUST A. BUSCH IV Issuer For For 1C. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Issuer For For 1D. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Issuer For For 1E. ELECTION OF DIRECTOR: J.R. HYDE, III Issuer For For 1F. ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Issuer For For 1G. ELECTION OF DIRECTOR: STEVEN R. LORANGER Issuer For For 1H. ELECTION OF DIRECTOR: GARY W. LOVEMAN Issuer For For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Issuer For For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Issuer For For 1K. ELECTION OF DIRECTOR: PAUL S. WALSH Issuer For For 1L. ELECTION OF DIRECTOR: PETER S. WILLMOTT Issuer For For 2. APPROVAL OF AMENDMENT TO INCENTIVE STOCK PLAN TO INCREASE THE NUMBER OF OPTION SHARES AND RESTRICTED SHARES ISSUABLE UNDER THE PLAN. Issuer For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shareholder Company Name Meeting Date CUSIP Ticker ORACLE CORPORATION 11/10/2008 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For JEFFREY O. HENLEY For For LAWRENCE J. ELLISON For For DONALD L. LUCAS For For MICHAEL J. BOSKIN For For JACK F. KEMP For For JEFFREY S. BERG For For SAFRA A. CATZ For For HECTOR GARCIA-MOLINA For For H. RAYMOND BINGHAM For For CHARLES E. PHILLIPS, JR For For NAOMI O. SELIGMAN For For GEORGE H. CONRADES For For BRUCE R. CHIZEN For For 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Issuer For For 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2009. Issuer Against For 4. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Company Name Meeting Date CUSIP Ticker PROCTER & GAMBLE COMPANY 10/14/2008 742718109 PG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For KENNETH I. CHENAULT For For SCOTT D. COOK For For RAJAT K. GUPTA For For A.G. LAFLEY For For CHARLES R. LEE For For LYNN M. MARTIN For For W. JAMES MCNERNEY, JR. For For JOHNATHAN A. RODGERS For For RALPH SNYDERMAN, M.D. For For MARGARET C. WHITMAN For For PATRICIA A. WOERTZ For For ERNESTO ZEDILLO For For 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3. AMEND COMPANY'S AMENDED ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING Issuer Against For 4. SHAREHOLDER PROPOSAL #1 - ROTATE SITE OF ANNUAL MEETING Shareholder Against For 5. SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS MIDLAND CO. 11/6/2008 039483102 ADM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY Issuer For For 1B. ELECTION OF DIRECTOR: M.H. CARTER Issuer For For 1C. ELECTION OF DIRECTOR: V.F. HAYNES Issuer For For 1D. ELECTION OF DIRECTOR: A. MACIEL Issuer For For 1E. ELECTION OF DIRECTOR: P.J. MOORE Issuer For For 1F. ELECTION OF DIRECTOR: M.B. MULRONEY Issuer For For 1G. ELECTION OF DIRECTOR: T.F. O'NEILL Issuer For For 1H. ELECTION OF DIRECTOR: K.R. WESTBROOK Issuer For For 1I. ELECTION OF DIRECTOR: P.A. WOERTZ Issuer For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2009. Issuer Against For 3. ADOPT STOCKHOLDER'S PROPOSAL REGARDING GLOBAL HUMAN RIGHTS STANDARDS. Shareholder Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 11/13/2008 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Issuer For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer For For 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Issuer For For 1D. ELECTION OF DIRECTOR: LARRY R. CARTER Issuer For For 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Issuer For For 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA Issuer For For 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Issuer For For 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Issuer For For 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Issuer For For 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL Issuer For For 1K. ELECTION OF DIRECTOR: STEVEN M. WEST Issuer For For 1L. ELECTION OF DIRECTOR: JERRY YANG Issuer For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 25, 2009. Issuer Against For 3. PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND THE COMPANY'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For 4. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE PROXY STATEMENT. Shareholder Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2008 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 2. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer For For 3. ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 4. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 5. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 6. ELECTION OF DIRECTOR: REED HASTINGS Issuer For For 7. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 8. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 9. ELECTION OF DIRECTOR: HELMUT PANKE+C194 Issuer For For 10. APPROVAL OFMATERIAL TERMS OF PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN. Issuer For For 11. APPROVAL OF AMENDMENTS TO THE 1-EMPLOYEE DIRECTORS. Issuer For For 12. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer Against For 13. SHAREHOLDER PROPOSAL - ADOPTION OF POLICIES ON INTERNET CENSORSHIP. Shareholder Against For 14. SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS.C197 Shareholder Against For 15. SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Shareholder Company Name Meeting Date CUSIP Ticker SYSCO CORPORATION 11/19/2008 871829107 SYY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. TO ELECT JUDITH B. CRAVEN AS DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2011. Issuer For For 1B. TO ELECT PHYLLIS S. SEWELL AS DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2011. Issuer For For 1C. TO ELECT RICHARD G. TILGHMAN AS DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2011. Issuer For For 2. TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2008 CASH PERFORMANCE UNIT PLAN SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2009. Issuer Against For 4. TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE NECESSARY STEPS TO REQUIRE THAT ALL DIRECTORS STAND FOR ELECTION ANNUALLY. Shareholder Company Name Meeting Date CUSIP Ticker BANK OF AMERICA CORP. 12/5/2008 060505104 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF BANK OF AMERICA COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 15, 2008, BY AND BETWEEN MERRILL LYNCH & CO., INC. AND BANK OF AMERICA CORPORATION, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. Issuer For For 2. A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2, AS AMENDED AND RESTATED. Issuer For For 3. A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF BANK OF AMERICA COMMON STOCK FROM 7.5 BILLION TO 10 BILLION. Issuer For For 4. A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE FOREGOING PROPOSALS. Issuer Company Name Meeting Date CUSIP Ticker INTUIT INC 12/16/2008 461202103 INTU Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For STEPHEN M. BENNETT For For CHRISTOPHER W. BRODY For For WILLIAM V. CAMPBELL For For SCOTT D. COOK For For DIANE B. GREENE For For MICHAEL R. HALLMAN For For EDWARD A. KANGAS For For SUZANNE NORA JOHNSON For For DENNIS D. POWELL For For STRATTON D. SCLAVOS For For BRAD D. SMITH For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2009. Issuer For For 3. APPROVE THE AMENDMENT TO OUR 2005 EQUITY INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO. 2/3/2009 291011104 EMR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For A.A. BUSCH III* For For A.F. GOLDEN* For For H. GREEN* For For W.R. JOHNSON* For For J.B. MENZER* For For V.R. LOUCKS, JR.** For For 2. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker McCormick & Company, INC 2/17/2009 579780206 MKC Vote MRV Proposal Proposed by Issuer or Security Holder THIS IS A NON-VOTING PROPOSAL, BEING USED TO FULFILL ON A NON-VOTING SECURITY USING THE NOTICE AND ACCESS MODEL ISSUER Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED 3/3/2009 747525103 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For BARBARA T. ALEXANDER For For STEPHEN M. BENNETT For For DONALD G. CRUICKSHANK For For RAYMOND V. DITTAMORE For For THOMAS W. HORTON For For IRWIN MARK JACOBS For For PAUL E. JACOBS For For ROBERT E. KAHN For For SHERRY LANSING For For DUANE A. NELLES For For MARC I. STERN For For BRENT SCOWCROFT For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 27, 2009. Issuer Company Name Meeting Date CUSIP Ticker HOLOGIC, INC 3/4/2009 436440101 HOLX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For JOHN W. CUMMING For For ROBERT A. CASCELLA For For DAVID R. LAVANCE, JR. For For NANCY L. LEAMING For For LAWRENCE M. LEVY For For GLENN P. MUIR For For ELAINE S. ULLIAN For For SALLY W. CRAWFORD For For WAYNE WILSON For For 2. TO CONSIDER AND ACT UPON A STOCK OPTION EXCHANGE PROGRAM FOR ELIGIBLE EMPLOYEES Issuer For For 3. TO CONSIDER AND ACT UPON THE ADJOURNMENT OF THE ANNUAL MEETING, INCLUDING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT Issuer Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 4/8/2009 806857108 SLB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For For P. CAMUS For For J.S. GORELICK For For A. GOULD For For T. ISAAC For For N. KUDRYAVTSEV For For A. LAJOUS For For M.E. MARKS For For L.R. REIF For For T.I. SANDVOLD For For H. SEYDOUX For For L.G. STUNTZ For For 2. PROPOSAL TO ADOPT AND APPROVE OF FINANCIALS AND DIVIDENDS. Issuer Against For 3. PROPOSAL REGARDING A STOCKHOLDER ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Shareholder For For 4. PROPOSAL TO APPROVE OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker BANK OF NEW YORK MELLON 4/14/2009 064058100 BK CORP. Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR FOR RUTH E. BRUCH FOR FOR NICHOLAS M. DONOFRIO FOR FOR GERALD L. HASSELL FOR FOR EDMUND F. KELLY FOR FOR ROBERT P. KELLY FOR FOR RICHARD J. KOGAN FOR FOR MICHAEL J. KOWALSKI FOR FOR JOHN A. LUKE, JR. FOR FOR ROBERT MEHRABIAN FOR FOR MARK A. NORDENBERG FOR FOR CATHERINE A. REIN FOR FOR WILLIAM C. RICHARDSON FOR FOR SAMUEL C. SCOTT III FOR FOR JOHN P. SURMA FOR FOR WESLEY W. VON SCHACK FOR FOR 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2008 EXECUTIVE COMPENSATION. ISSUER FOR FOR 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. ISSUER AGAINST FOR 4. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL REQUESTING A 75% RETENTION POLICY FOR SHARES ACQUIRED THROUGH COMPENSATION PLANS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/22/2009 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES I. CASH, JR. ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM M. CASTELL ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: ANN M. FUDGE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JEFFREY R. IMMELT ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ANDREA JUNG ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. LANE ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: RALPH S. LARSEN ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: JAMES J. MULVA ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: SAM NUNN ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: ROGER S. PENSKE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III ISSUER FOR FOR 2. RATIFICATION OF KPMG ISSUER AGAINST FOR 3A. CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 3B. EXECUTIVE COMPENSATION ADVISORY VOTE SHAREHOLDER AGAINST FOR 3C. INDEPENDENT STUDY REGARDING BREAKING UP GE SHAREHOLDER AGAINST FOR 3D. DIVIDEND POLICY SHAREHOLDER AGAINST FOR 3E. SHAREHOLDER VOTE ON GOLDEN PARACHUTES SHAREHOLDER Company Name Meeting Date CUSIP Ticker NOKIA CORPORATION 4/23/2009 654902204 NOK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 7. ADOPTION OF THE ANNUAL ACCOUNTS. Issuer FOR FOR 8. RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. Issuer FOR FOR 9. RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Issuer FOR FOR 10. RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. Issuer FOR FOR 11. RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. Issuer FOR FOR 12. DIRECTOR Issuer FOR FOR A. GEORG EHRNROOTH FOR FOR B. LALITA D. GUPTE FOR FOR C. BENGT HOLMSTROM FOR FOR D. HENNING KAGERMANN FOR FOR E. OLLI-PEKKA KALLASVUO FOR FOR F. PER KARLSSON FOR FOR G. JORMA OLLILA FOR FOR H. MARJORIE SCARDINO FOR FOR I. RISTO SIILASMAA FOR FOR J. KEIJO SUILA FOR FOR K. ISABEL MAREY-SEMPER FOR FOR 13. RESOLUTION ON THE REMUNERATION OF THE AUDITOR. Issuer FOR FOR 14. ELECTION OF AUDITOR. Issuer FOR FOR 15. AUTHORIZING THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. Issuer FOR FOR 17. MARK THE "FOR" BOX IF YOU WISH TO INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGAL COUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ON YOUR BEHALF ONLY UPON ITEM Issuer Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/23/2009 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: ARNOLD G. LANGBO ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: LEO F. MULLIN ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM D. PEREZ ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES PRINCE ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: DAVID SATCHER ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM C. WELDON ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION POLICIES AND DISCLOSURE SHAREHOLDER Company Name Meeting Date CUSIP Ticker PFIZER INC 4/23/2009 717081103 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT N. BURT ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: W. DON CORNWELL ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JEFFREY B. KINDLER ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: GEORGE A. LORCH ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: DANA G. MEAD ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. ISSUER FOR FOR 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. ISSUER FOR FOR 3. PROPOSAL TO APPROVE THE PFIZER INC. 2004 STOCK PLAN, AS AMENDED AND RESTATED. ISSUER AGAINST FOR 4. SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. SHAREHOLDER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING.C425 SHAREHOLDER AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker AT&T INC. 4/24/2009 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: GILBERT F. AMELIO ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: REUBEN V. ANDERSON ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JAMES H. BLANCHARD ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: AUGUST A. BUSCH III ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: JAIME CHICO PARDO ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: JAMES P. KELLY ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JON C. MADONNA ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: LYNN M. MARTIN ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: JOHN B. MCCOY ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: MARY S. METZ ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: JOYCE M. ROCHE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: PATRICIA P. UPTON ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. ISSUER FOR FOR 3. AMENDMENT TO INCREASE AUTHORIZED SHARES. ISSUER AGAINST FOR 4. REPORT ON POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST FOR 5. SPECIAL STOCKHOLDER MEETINGS. SHAREHOLDER AGAINST FOR 6. CUMULATIVE VOTING. SHAREHOLDER AGAINST FOR 7. BYLAW REQUIRING INDEPENDENT CHAIRMAN. SHAREHOLDER AGAINST FOR 8. ADVISORY VOTE ON COMPENSATION. SHAREHOLDER AGAINST FOR 9. PENSION CREDIT POLICY.C453 SHAREHOLDER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/24/2009 002824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER R.J. ALPERN R.S. AUSTIN W.M. DALEY W.J. FARRELL H.L. FULLER W.A. OSBORN D.A.L. OWEN W.A. REYNOLDS R.S. ROBERTS S.C. SCOTT III W.D. SMITHBURG G.F. TILTON M.D. WHITE FOR FOR 2. APPROVAL OF THE ABBOTT LABORATORIES 2009 INCENTIVE STOCK PROGRAM ISSUER FOR FOR 3. APPROVAL OF THE ABBOTT LABORATORIES 2009 EMPLOYEE STOCK PURCHASE PLAN FOR NON-U.S. EMPLOYEES ISSUER FOR FOR 4. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL - ANIMAL TESTING SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL - HEALTH CARE PRINCIPLES SHAREHOLDER AGAINST FOR 7. SHAREHOLDER PROPOSAL - ADVISORY VOTE SHAREHOLDER Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 4/27/2009 025816109 AXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: D.F. AKERSON ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: C. BARSHEFSKY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: U.M. BURNS ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: K.I. CHENAULT ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: P. CHERNIN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: J. LESCHLY ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: R.C. LEVIN ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: R.A. MCGINN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: E.D. MILLER ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: S.S REINEMUND ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: R.D. WALTER ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: R.A. WILLIAMS ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. ISSUER FOR FOR 3. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. ISSUER AGAINST FOR 4. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. SHAREHOLDER AGAINST FOR 5. SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 4/28/2009 949746101 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: LLOYD H. DEAN ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN E. ENGEL ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: DONALD M. JAMES ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT L. JOSS ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: MACKEY J. MCDONALD ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: NICHOLAS G. MOORE ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: DONALD B. RICE ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD ISSUER FOR FOR 1P. ELECTION OF DIRECTOR: STEPHEN W. SANGER ISSUER FOR FOR 1Q. ELECTION OF DIRECTOR: ROBERT K. STEEL ISSUER FOR FOR 1R. ELECTION OF DIRECTOR: JOHN G. STUMPF ISSUER FOR FOR 1S. ELECTION OF DIRECTOR: SUSAN G. SWENSON ISSUER FOR FOR 2. PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. ISSUER FOR FOR 3. PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2009. ISSUER FOR FOR 4. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE COMPENSATION PLAN. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING A BY-LAWS AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS 4/28/2009 459200101 IBM MACHINES CORP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: C. BLACK ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: W.R. BRODY ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: K.I. CHENAULT ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: M.L. ESKEW ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: S.A. JACKSON ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: T. NISHIMURO ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: J.W. OWENS ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: S.J. PALMISANO ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: J.E. SPERO ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: S. TAUREL ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: L.H. ZAMBRANO ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE ISSUER AGAINST FOR 4. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION AND PENSION INCOME SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORP 4/29/2009 651639106 NEM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR FOR G.A. BARTON FOR FOR V.A. CALARCO FOR FOR J.A. CARRABBA FOR FOR N. DOYLE FOR FOR V.M. HAGEN FOR FOR M.S. HAMSON FOR FOR R.J. MILLER FOR FOR R.T. O'BRIEN FOR FOR J.B. PRESCOTT FOR FOR D.C. ROTH FOR FOR J.V. TARANIK FOR FOR S. THOMPSON FOR FOR 2. RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NEWMONT'S INDEPENDENT AUDITORS FOR 2009. ISSUER AGAINST FOR 3. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF INTRODUCED AT THE MEETING. SHAREHOLDER AGAINST FOR 4. CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN A NON-CONTESTED ELECTION, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT, IF INTRODUCED AT THE MEETING. SHAREHOLDER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/4/2009 001055102 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: YOSHIRO AOKI ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL H. ARMACOST ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: KRISS CLONINGER III ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: JOE FRANK HARRIS ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: KENNETH S. JANKE SR. ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT B. JOHNSON ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: CHARLES B. KNAPP ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: E. STEPHEN PURDOM ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER ISSUER FOR FOR 1P. ELECTION OF DIRECTOR: DAVID GARY THOMPSON ISSUER FOR FOR 1Q. ELECTION OF DIRECTOR: ROBERT L. WRIGHT ISSUER FOR FOR 2. TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." ISSUER FOR FOR 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2009. ISSUER Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL 5/5/2009 718172109 PM INC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: GRAHAM MACKAY ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: SERGIO MARCHIONNE ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: LUCIO A. NOTO ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: CARLOS SLIM HELU ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: STEPHEN M. WOLF ISSUER FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS. ISSUER Company Name Meeting Date CUSIP Ticker DOMINION RESOURCES, INC 5/5/2009 25746U109 D Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER W. BROWN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE A. DAVIDSON, JR. ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: THOMAS F. FARRELL, II ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JOHN W. HARRIS ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: MARK J. KINGTON ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: BENJAMIN J. LAMBERT, III ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET A. MCKENNA ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: FRANK S. ROYAL ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: DAVID A. WOLLARD ISSUER FOR FOR 2. RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR 2009. ISSUER FOR FOR 3. APPROVE THE ADOPTION OF THE AMENDED AND RESTATED 2 ISSUER AGAINST FOR 4. SHAREHOLDER PROPOSAL (SET AND PURSUE GOAL FOR 80% FOSSIL-FUEL-FREE GENERATION BY 2020) SHAREHOLDER AGAINST FOR 5. SHAREHOLDER PROPOSAL (ADVISORY VOTE ON EXECUTIVE COMPENSATION) SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL (EXECUTIVE SUPPLEMENTAL RETIREMENT BENEFITS) SHAREHOLDER Company Name Meeting Date CUSIP Ticker AMGEN INC 5/6/2009 031162100 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE ISSUER 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. ISSUER 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL ISSUER 1D. ELECTION OF DIRECTOR: MR. JERRY D. CHOATE ISSUER 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN ISSUER 1F. ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK ISSUER 1G. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER ISSUER 1H. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN ISSUER 1I. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM ISSUER 1J. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) ISSUER 1K. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER ISSUER 1L. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER ISSUER 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2009. ISSUER 3. TO APPROVE THE PROPOSED 2, WHICH AUTHORIZES THE ISSUANCE OF 100,000,000 SHARES. ISSUER 4. TO APPROVE THE PROPOSED AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, WHICH REDUCES THE SIXTY-SIX AND TWO- THIRDS PERCENT (66-2/3%) VOTING REQUIREMENT TO A SIMPLE MAJORITY VOTING REQUIREMENT FOR APPROVAL OF CERTAIN BUSINESS COMBINATIONS. ISSUER 5A. STOCKHOLDER PROPOSAL #1 (AMEND OUR BYLAWS TO PERMIT 10 PERCENT OF OUR OUTSTANDING COMMON STOCK THE ABILITY TO CALL SPECIAL MEETINGS.) SHAREHOLDER 5B. STOCKHOLDER PROPOSAL #2 (CHANGE OUR JURISDICTION OF INCORPORATION FROM DELAWARE TO NORTH DAKOTA.) SHAREHOLDER Company Name Meeting Date CUSIP Ticker EMC CORPORATION 5/6/2009 268648102 EMC Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN 1C. ELECTION OF DIRECTOR: MICHAEL J. CRONIN 1D. ELECTION OF DIRECTOR: GAIL DEEGAN 1E. ELECTION OF DIRECTOR: JOHN R. EGAN 1F. ELECTION OF DIRECTOR: W. PAUL FITZGERALD 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM 1I. ELECTION OF DIRECTOR: PAUL SAGAN 1J. ELECTION OF DIRECTOR: DAVID N. STROHM 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI 2. TO RATIFY SELECTION BY AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. 3. TO APPROVE AN AMENDMENT TO EMC'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE SHARES AVAILABLE BY 30 MILLION. 4. TO APPROVE AN AMENDMENT TO EMC'S BYLAWS TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING. 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORP 5/6/2009 126650100 CVS Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS ISSUER 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II ISSUER 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN ISSUER 1D. ELECTION OF DIRECTOR: KRISTEN G. WILLIAMS ISSUER 1E. ELECTION OF DIRECTOR: MARIAN L. HEARD ISSUER 1F. ELECTION OF DIRECTOR: WILLIAM H. JOYCE ISSUER 1G. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON ISSUER 1H. ELECTION OF DIRECTOR: TERRENCE MURRAY ISSUER 1I. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO ISSUER 1J. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG ISSUER 1K. ELECTION OF DIRECTOR: THOMAS M. RYAN ISSUER 1L. ELECTION OF DIRECTOR: RICHARD J. SWIFT ISSUER 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2009 FISCAL YEAR. ISSUER 3. STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. SHAREHOLDER 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD. SHAREHOLDER 5 .STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. SHAREHOLDER 6. STOCKHOLDER PROPOSAL REGARDING ADVISORY STOCKHOLDER VOTE ON EXECUTIVE COMPENSATION. SHAREHOLDER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORP 5/6/2009 369550108 GD Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: N.D. CHABRAJA ISSUER 1B. ELECTION OF DIRECTOR: J.S. CROWN ISSUER 1C. ELECTION OF DIRECTOR: W.P. FRICKS ISSUER 1D. ELECTION OF DIRECTOR: J.L. JOHNSON ISSUER 1E. ELECTION OF DIRECTOR: G.A. JOULWAN ISSUER 1F. ELECTION OF DIRECTOR: P.G. KAMINSKI ISSUER 1G. ELECTION OF DIRECTOR: J.M. KEANE ISSUER 1H. ELECTION OF DIRECTOR: D.J. LUCAS ISSUER 1I. ELECTION OF DIRECTOR: L.L. LYLES ISSUER 1J. ELECTION OF DIRECTOR: J.C. REYES ISSUER 1K. ELECTION OF DIRECTOR: R. WALMSLEY ISSUER 2. APPROVAL OF GENERAL DYNAMICS 2009 EQUITY COMPENSATION PLAN ISSUER 3. APPROVAL OF 2 PLAN ISSUER 4. SELECTION OF INDEPENDENT AUDITORS ISSUER 5. SHAREHOLDER PROPOSAL WITH REGARD TO WEAPONS IN SPACE SHAREHOLDER 6. SHAREHOLDER PROPOSAL WITH REGARD TO EXECUTIVE DEATH BENEFIT PAYMENTS SHAREHOLDER Company Name Meeting Date CUSIP Ticker VERIZON COMMUNICATIONS INC 5/7/2009 92343V104 VZ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD L. CARRION ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: M. FRANCES KEETH ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT W. LANE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SANDRA O. MOOSE ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JOSEPH NEUBAUER ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: HUGH B. PRICE ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: JOHN W. SNOW ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: JOHN R. STAFFORD ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION ISSUER FOR FOR 4. APPROVAL OF LONG-TERM INCENTIVE PLAN ISSUER FOR FOR 5. APPROVAL OF SHORT-TERM INCENTIVE PLAN ISSUER AGAINST FOR 6. PROHIBIT GRANTING STOCK OPTIONS SHAREHOLDER AGAINST FOR 7. SHAREHOLDER ABILITY TO CALL SPECIAL MEETING SHAREHOLDER AGAINST FOR 8. SEPARATE OFFICES OF CHAIRMAN AND CEO SHAREHOLDER AGAINST FOR 9. CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 10. SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH SHAREHOLDER Company Name Meeting Date CUSIP Ticker CONVANCE INC 5/7/2009 222816100 CVD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER ROBERT BARCHI, MD, PHD SANDRA L. HELTON JOSEPH C. SCODARI FOR FOR 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2009. ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL SUBMITTED BY PETA TO REQUIRE ANNUAL REPORTS BY THE BOARD OF DIRECTORS PERTAINING TO CITATIONS UNDER THE ANIMAL WELFARE ACT. SHAREHOLDER Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/7/2009 037411105 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ELECTION OF DIRECTOR: FREDERICK M. BOHEN ISSUER FOR FOR 2. ELECTION OF DIRECTOR: GEORGE D. LAWRENCE ISSUER FOR FOR 3. ELECTION OF DIRECTOR: RODMAN D. PATTON ISSUER FOR FOR 4. ELECTION OF DIRECTOR: CHARLES J. PITMAN ISSUER Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/12/2009 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: W. JAMES FARRELL ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH ISSUER FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL ON THE VESTING OF STOCK OPTIONS AND AWARDS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATIONS 5/13/2009 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR FOR S. DECKER ANSTROM ISSUER FOR FOR KENNETH J. BACON ISSUER FOR FOR SHELDON M. BONOVITZ ISSUER FOR FOR EDWARD D. BREEN ISSUER FOR FOR JULIAN A. BRODSKY ISSUER FOR FOR JOSEPH J. COLLINS ISSUER FOR FOR J. MICHAEL COOK ISSUER FOR FOR GERALD L. HASSELL ISSUER FOR FOR JEFFREY A. HONICKMAN ISSUER FOR FOR BRIAN L. ROBERTS ISSUER FOR FOR RALPH J. ROBERTS ISSUER FOR FOR DR. JUDITH RODIN ISSUER FOR FOR MICHAEL I. SOVERN ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. APPROVAL OF OUR 2 PLAN, AS AMENDED AND RESTATED ISSUER FOR FOR 4. APPROVAL OF OUR 2, AS AMENDED AND RESTATED ISSUER FOR FOR 5. APPROVAL OF OUR 2, AS AMENDED AND RESTATED ISSUER AGAINST FOR 6. IDENTIFY ALL EXECUTIVE OFFICERS WHO EARN IN EXCESS OF $500,000 SHAREHOLDER AGAINST FOR 7. OBTAIN SHAREHOLDER APPROVAL OF CERTAIN FUTURE DEATH BENEFIT ARRANGEMENTS SHAREHOLDER AGAINST FOR 8. ADOPT AN ANNUAL VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST FOR 9. ADOPT A RECAPITALIZATION PLAN SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE WESTERN UNION CO. 5/13/2009 959802109 WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ROBERTO G. MENDOZA ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DENNIS STEVENSON ISSUER FOR FOR 1D. RATIFICATION OF SELECTION OF AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/13/2009 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: RICHARD L. ARMITAGE ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: JAMES J. MULVA' ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: HARALD J. NORVIK ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM K. REILLY ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: KATHRYN C. TURNER ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. ISSUER FOR FOR 2. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. ISSUER FOR FOR 3. PROPOSAL TO APPROVE 2 PLAN. ISSUER AGAINST FOR 4. UNIVERSAL HEALTH CARE PRINCIPLES. SHAREHOLDER AGAINST FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. SHAREHOLDER AGAINST FOR 6. POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST FOR 7. GREENHOUSE GAS REDUCTION. SHAREHOLDER AGAINST FOR 8. OIL SANDS DRILLING. SHAREHOLDER AGAINST FOR 9. DIRECTOR QUALIFICATIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker KOHL'S CORPORATIONS 5/14/2009 500255104 KSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER BONEPARTH ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BURD ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JOHN F. HERMA ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: DALE E. JONES ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM S. KELLOGG ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: KEVIN MANSELL ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: R. LAWRENCE MONTGOMERY ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: FRANK V. SICA ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: STEPHANIE A. STREETER ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN E. WATSON ISSUER FOR FOR 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER AGAINST FOR 3. SHAREHOLDER PROPOSAL REGARDING THE AMENDMENT OF THE COMPANY'S ARTICLES OF INCORPORATION. SHAREHOLDER Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/14/2009 371901109 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR FRED BAUER FOR FOR GARY GOODE FOR FOR JAMES WALLACE FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009. ISSUER Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/19/2009 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III+C886 ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON ISSUER FOR FOR 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST FOR 4. GOVERNMENTAL SERVICE REPORT SHAREHOLDER AGAINST FOR 5. CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 6. SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST FOR 7. CREDIT CARD LENDING PRACTICES+C895 SHAREHOLDER AGAINST FOR 8. CHANGES TO KEPP SHAREHOLDER AGAINST FOR 9. SHARE RETENTION SHAREHOLDER AGAINST FOR 10. CARBON PRINCIPLES REPORT SHAREHOLDER Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/20/2009 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN L. DECKER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: JOHN J. DONAHOE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: REED E. HUNDT ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: PAUL S. OTELLINI ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JOHN L. THORNTON ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: FRANK D. YEARY ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ISSUER FOR FOR 3. AMENDMENT AND EXTENSION OF THE 2006 EQUITY INCENTIVE PLAN ISSUER FOR FOR 4. APPROVAL OF AN EMPLOYEE STOCK OPTION EXCHANGE PROGRAM ISSUER FOR FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL: CUMULATIVE VOTING SHAREHOLDER AGAINST FOR 7. STOCKHOLDER PROPOSAL: HUMAN RIGHT TO WATER SHAREHOLDER Company Name Meeting Date CUSIP Ticker WELLPOINT, INC 5/20/2009 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LENOX D. BAKER, JR., M.D. ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN B. BAYH ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: LARRY C. GLASSCOCK ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: JULIE A. HILL+C934 ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: RAMIRO G. PERU ISSUER FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR ISSUER FOR FOR 3. TO APPROVE THE PROPOSED WELLPOINT INCENTIVE COMPENSATION PLAN. ISSUER FOR FOR 4. TO APPROVE THE WELLPOINT EMPLOYEE STOCK PURCHASE PLAN. ISSUER AGAINST FOR 5. TO CONSIDER A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS IF PROPERLY PRESENTED AT THE MEETING. SHAREHOLDER Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/20/2009 857477103 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR FOR K. BURNES FOR FOR P. COYM FOR FOR P. DE SAINT-AIGNAN FOR FOR A. FAWCETT FOR FOR D. GRUBER FOR FOR L. HILL FOR FOR R. KAPLAN FOR FOR C. LAMANTIA FOR FOR R. LOGUE FOR FOR R. SERGEL FOR FOR R. SKATES FOR FOR G. SUMME FOR FOR R. WEISSMAN FOR FOR 2. TO APPROVE AMENDMENTS TO STATE STREET'S ARTICLES OF ORGANIZATION AND BY-LAWS CHANGING THE SHAREHOLDER QUORUM AND VOTING REQUIREMENTS, INCLUDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. ISSUER FOR FOR 3. TO APPROVE THE AMENDED AND RESTATED 2, AMONG OTHER THINGS, INCREASE BY 17 MILLION THE NUMBER OF SHARES OF OUR COMMON STOCK THAT MAY BE DELIVERED IN SATISFACTION OF AWARDS UNDER THE PLAN. ISSUER FOR FOR 4. TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. SHAREHOLDER FOR FOR 5. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2009. ISSUER AGAINST FOR 6. TO VOTE ON A SHAREHOLDER PROPOSAL. SHAREHOLDER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY 5/20/2009 406216101 HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.M. BENNETT ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: M. CARROLL ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: S.M. GILLIS ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: J.T. HACKETT ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: D.J. LESAR ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: R.A. MALONE ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: J.L. MARTIN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: J.A. PRECOURT ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: D.L. REED ISSUER FOR FOR 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. ISSUER FOR FOR 3. PROPOSAL TO AMEND AND RESTATE THE 1 PLAN. ISSUER FOR FOR 4. PROPOSAL TO AMEND AND RESTATE THE 2 PLAN. ISSUER AGAINST FOR 5. PROPOSAL ON HUMAN RIGHTS POLICY. SHAREHOLDER AGAINST FOR 6. PROPOSAL ON POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST FOR 7. PROPOSAL ON LOW CARBON ENERGY REPORT. SHAREHOLDER AGAINST FOR 8. PROPOSAL ON ADDITIONAL COMPENSATION DISCUSSION AND ANALYSIS DISCLOSURE. SHAREHOLDER AGAINST FOR 9. PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. SHAREHOLDER AGAINST FOR 10. PROPOSAL ON IRAQ OPERATIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker ACE LIMITED 5/20/2009 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MICHAEL G. ATIEH ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: MARY A. CIRILLO ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: BRUCE L. CROCKETT ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS J. NEFF ISSUER FOR FOR 2A. APPROVAL OF THE ANNUAL REPORT ISSUER FOR FOR 2B. APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED ISSUER FOR FOR 2C. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS ISSUER FOR FOR 3. ALLOCATION OF DISPOSABLE PROFIT ISSUER FOR FOR 4. DISCHARGE OF THE BOARD OF DIRECTORS ISSUER FOR FOR 5. AMENDMENT OF ARTICLES OF ASSOCIATION RELATING TO SPECIAL AUDITOR ISSUER FOR FOR 6A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING ISSUER FOR FOR 6B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP ISSUER FOR FOR 6C. ELECTION OF BDO VISURA (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING ISSUER FOR FOR 7. APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH A REDUCTION OF THE PAR VALUE OF OUR SHARES ISSUER Company Name Meeting Date CUSIP Ticker MEDCO HEALTH SOLUTIONS 5/21/2009 58405U102 MHS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLES M. LILLIS ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM L. ROPER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID D. STEVENS ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 ISSUER FOR FOR 3. APPROVAL OF EXECUTIVE ANNUAL INCENTIVE PLAN ISSUER Company Name Meeting Date CUSIP Ticker FPL GROUP, INC. 5/22/2009 302571104 FPL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR SHERRY S. BARRAT FOR FOR ROBERT M. BEALL, II FOR FOR J. HYATT BROWN FOR FOR JAMES L. CAMAREN FOR FOR J. BRIAN FERGUSON FOR FOR LEWIS HAY, III FOR FOR TONI JENNINGS FOR FOR OLIVER D. KINGSLEY, JR. FOR FOR RUDY E. SCHUPP FOR FOR MICHAEL H. THAMAN FOR FOR HANSEL E. TOOKES, II FOR FOR PAUL R. TREGURTHA FOR FOR 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. ISSUER FOR FOR 3. APPROVAL OF THE MATERIAL TERMS UNDER THE FPL GROUP, INC. AMENDED AND RESTATED LONG TERM INCENTIVE PLAN FOR PAYMENT OF PERFORMANCE-BASED COMPENSATION AS REQUIRED BY INTERNAL REVENUE CODE SECTION 162(M). ISSUER Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 5/27/2009 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER FOR FOR M.J. BOSKIN FOR FOR L.R. FAULKNER FOR FOR K.C. FRAZIER FOR FOR W.W. GEORGE FOR FOR R.C. KING FOR FOR M.C. NELSON FOR FOR S.J. PALMISANO FOR FOR S.S REINEMUND FOR FOR R.W. TILLERSON FOR FOR E.E. WHITACRE, JR. FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS () ISSUER AGAINST FOR 3. CUMULATIVE VOTING () SHAREHOLDER AGAINST FOR 4. SPECIAL SHAREHOLDER MEETINGS () SHAREHOLDER AGAINST FOR 5. INCORPORATE IN NORTH DAKOTA () SHAREHOLDER AGAINST FOR 6. BOARD CHAIRMAN AND CEO () SHAREHOLDER AGAINST FOR 7. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () SHAREHOLDER AGAINST FOR 8. EXECUTIVE COMPENSATION REPORT () SHAREHOLDER AGAINST FOR 9. CORPORATE SPONSORSHIPS REPORT () SHAREHOLDER AGAINST FOR 10. AMENDMENT OF EEO POLICY () SHAREHOLDER AGAINST FOR 11. GREENHOUSE GAS EMISSIONS GOALS () SHAREHOLDER AGAINST FOR 12. CLIMATE CHANGE AND TECHNOLOGY REPORT () SHAREHOLDER AGAINST FOR 13. RENEWABLE ENERGY POLICY () SHAREHOLDER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/27/2009 166764100 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: S.H. ARMACOST ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: L.F. DEILY ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: R.E. DENHAM ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: R.J. EATON ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: E. HERNANDEZ ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: F.G. JENIFER ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: S. NUNN ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: D.J. O'REILLY ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: D.B. RICE ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: K.W. SHARER ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: C.R. SHOEMATE ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: R.D. SUGAR ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: C. WARE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: J.S. WATSON ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PERFORMANCE-BASED AWARDS UNDER THE CHEVRON INCENTIVE PLAN ISSUER FOR FOR 4. APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PERFORMANCE-BASED AWARDS UNDER THE LONG-TERM INCENTIVE PLAN OF CHEVRON CORPORATION ISSUER AGAINST FOR 5. SPECIAL STOCKHOLDER MEETINGS SHAREHOLDER AGAINST FOR 6. ADVISORY VOTE ON SUMMARY COMPENSATION TABLE SHAREHOLDER AGAINST FOR 7. GREENHOUSE GAS EMISSIONS SHAREHOLDER AGAINST FOR 8. COUNTRY SELECTION GUIDELINES SHAREHOLDER AGAINST FOR 9. HUMAN RIGHTS POLICY SHAREHOLDER AGAINST FOR 10. HOST COUNTRY LAWS SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE HOME DEPOT, INC 5/28/2009 437076102 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: DAVID H. BATCHELDER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: ARI BOUSBIB ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN ISSUER FOR FOR 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 31, 2010. ISSUER FOR FOR 3. TO AMEND THE SIXTH ARTICLE OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO ALLOW HOLDERS OF AT LEAST 25% OF SHARES OF THE COMPANY'S OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF SHAREHOLDERS. ISSUER AGAINST FOR 4. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING. SHAREHOLDER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT. SHAREHOLDER AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION. SHAREHOLDER AGAINST FOR 8. SHAREHOLDER PROPOSAL REGARDING ENERGY USAGE. SHAREHOLDER Company Name Meeting Date CUSIP Ticker LIMITED BRANDS, INC 5/28/2009 532716107 LTD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR ELECTION OF DIRECTOR: JAMES L. HESKETT 2012 ISSUER FOR FOR ELECTION OF DIRECTOR: ALLAN R. TESSLER 2012 ISSUER FOR FOR ELECTION OF DIRECTOR: ABIGAIL S. WEXNER 2012 ISSUER FOR FOR THE RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. ISSUER FOR FOR PROPOSAL TO APPROVE THE 2 INCENTIVE PLAN. ISSUER PROPOSAL TO AMEND OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 5/28/2009 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DETERMINATION THAT THE NUMBER OF DIRECTORS CONSTITUTING OUR BOARD OF DIRECTORS SHALL BE 12 ISSUER FOR FOR 2A. ELECTION OF DIRECTOR: MARY N. DILLON ISSUER FOR FOR 2B. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH ISSUER FOR FOR 2C. ELECTION OF DIRECTOR: GEORGE W. TAMKE ISSUER FOR FOR 2D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO ISSUER FOR FOR 3. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 4. COMPANY PROPOSAL TO APPROVE THE PERFORMANCE MEASURES AVAILABLE UNDER THE TARGET CORPORATION LONG-TERM INCENTIVE PLAN ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 5/28/2009 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder COMPANY'S PROPOSAL TO DETERMINE THAT THE NUMBER OF DIRECTORS CONSTITUTING THE BOARD OF DIRECTORS SHALL BE 12. ISSUER 2A. DIRECTORS ISSUER WILLIAM A. ACKMAN MICHAEL L. ASHNER JAMES L. DONALD RICHARD W. VAGUE 2B. ASSUMING PROPOSAL 1 IS REJECTED BY THE SHAREHOLDERS, TO ELECT RONALD J. GILSON AS A DIRECTOR OF TARGET CORPORATION. ISSUER 3. COMPANY'S PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER 4. COMPANY'S PROPOSAL TO APPROVE THE PERFORMANCES MEASURES AVAILABLE UNDER THE TARGET CORPORATION LONG-TERM INCENTIVE PLAN. ISSUER 5. SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. SHAREHOLDER Company Name Meeting Date CUSIP Ticker WAL-MART 06/05/2009 931142103 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: AIDA M. ALVAREZ Issuer FOR FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER Issuer FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer FOR FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Issuer FOR FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT Issuer FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Issuer FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE Issuer FOR FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER Issuer FOR FOR 1I. ELECTION OF DIRECTOR: ALLEN I. QUESTROM Issuer FOR FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Issuer FOR FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON Issuer FOR FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON Issuer FOR FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON Issuer FOR FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Issuer FOR FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF Issuer FOR FOR 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer AGAINST FOR 3. GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder AGAINST FOR 4. PAY FOR SUPERIOR PERFORMANCE Shareholder AGAINST FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder AGAINST FOR 6. POLITICAL CONTRIBUTIONS Shareholder AGAINST FOR 7. SPECIAL SHAREOWNER MEETINGS Shareholder AGAINST FOR 8. INCENTIVE COMPENSATION TO BE STOCK OPTIONS Shareholder Company Name Meeting Date CUSIP Ticker CATERPILLAR INC. 06/10/2009 149123101 CAT Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR FOR FOR A. DANIEL M. DICKINSON ISSUER FOR FOR B. DAVID R. GOODE ISSUER FOR FOR C. JAMES W. OWENS ISSUER FOR FOR D. CHARLES D. POWELL ISSUER FOR FOR E. JOSHUA I. SMITH ISSUER FOR FOR 2. RATIFY AUDITORS ISSUER AGAINST FOR 3. STOCKHOLDER PROPOSAL - ANNUAL ELECTION OF DIRECTORS SHAREHOLDER AGAINST FOR 4. STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD SHAREHOLDER AGAINST FOR 5. STOCKHOLDER PROPOSAL - FOREIGN MILITARY SALES SHAREHOLDER AGAINST FOR 6. STOCKHOLDER PROPOSAL - SIMPLE MAJORITY VOTE SHAREHOLDER AGAINST FOR 7. STOCKHOLDER PROPOSAL - INDEPENDENT COMPENSATION CONSULTANT SHAREHOLDER AGAINST FOR 8. STOCKHOLDER PROPOSAL - INDEPENDENT CHAIRMAN OF THE BOARD SHAREHOLDER AGAINST FOR 9. STOCKHOLDER PROPOSAL - LOBBYING PRIORITIES SHAREHOLDER Company Name Meeting Date CUSIP Ticker Chesapeake Energy Corporation 06/12/09 165167107 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director FOR FOR a.RICHARD K. DAVIDSON ISSUER FOR FOR b.V. BURNS HARGIS ISSUER FOR FOR c.CHARLES T. MAXWELL ISSUER FOR FOR 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. ISSUER FOR FOR 3. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. ISSUER FOR FOR 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTIONS OF DIRECTORS. SHAREHOLDER AGAINST FOR 6. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS. SHAREHOLDER AGAINST FOR 7. SHAREHOLDER PROPOSAL REGARDING THE COMPANY'S NON-DISCRIMINATION POLICY. SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE KROGER CO. 06/25/09 501044101 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON ISSUER FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER ISSUER FOR FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON ISSUER FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF ISSUER FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA ISSUER FOR FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS ISSUER FOR FOR 1G. ELECTION OF DIRECTOR: DON W. MCGEORGE ISSUER FOR FOR 1H. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN ISSUER FOR FOR 1I. ELECTION OF DIRECTOR: JORGE P. MONTOYA ISSUER FOR FOR 1J. ELECTION OF DIRECTOR: CLYDE R. MOORE ISSUER FOR FOR 1K. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS ISSUER FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN R. ROGEL ISSUER FOR FOR 1M. ELECTION OF DIRECTOR: JAMES A. RUNDE ISSUER FOR FOR 1N. ELECTION OF DIRECTOR: RONALD L. SARGENT ISSUER FOR FOR 1O. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS ISSUER FOR FOR 2. APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. ISSUER AGAINST FOR 3. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND AN INCREASE OF THE PERCENTAGE OF EGGS STOCKED FROM HENS NOT CONFINED IN BATTERY CAGES. SHAREHOLDER AGAINST FOR 4. APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND AMENDMENT OF KROGER'S ARTICLES TO PROVIDE FOR ELECTION OF DIRECTORS BY MAJORITY VOTE. SHAREHOLDER
